DETAILED ACTION
This action is responsive to communications filed 02 March 20222.
Claims 2, 11 and 14 remain canceled.
Claims 1, 3-10, 12-13 and 15-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues in substance:
Bradshaw and/or other references of record do not teach or suggest: ...matching, by the server, the first tag with the second tag, wherein the attribute information comprises an attribute name and an attribute value, and the matching, by the server, the first tag with the second tag comprises: comparing, by the server, an attribute value of each type of attribute information comprised in the first tag with an attribute value of corresponding attribute information comprised in the second tag, and determining whether a preset logical relationship exists between the attribute value of each type of attribute information comprised in the first tag and the attribute value of the corresponding attribute information comprised in the second tag; and when the preset logical relationship exists between the attribute value of each type of attribute information comprised in the first tag and the attribute value of the corresponding attribute information comprised in the second tag, determining, by the server, that the first tag matches the second tag; and sending, by the server, the publish message to the subscribe client when the first tag matches the second tag...; see Remarks pages 11-12.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner respectfully disagrees to Applicant’s arguments. The limitations “...matching, by the server, the first tag with the second tag, wherein the attribute information comprises an attribute name and an attribute value, and the matching, by the server, the first tag with the second tag comprises: comparing, by the server, an attribute value of each type of attribute information comprised in the first tag with an attribute value of corresponding attribute information comprised in the second tag, and determining whether a preset logical relationship exists between the attribute value of each type of attribute information comprised in the first tag and the attribute value of the corresponding attribute information comprised in the second tag; and when the preset logical relationship exists between the attribute value of each type of attribute information comprised in the first tag and the attribute value of the corresponding attribute information comprised in the second tag, determining, by the server, that the first tag matches the second tag; and sending, by the server, the publish message to the subscribe client when the first tag matches the second tag...”, under broadest reasonable interpretation, denote matching tags by a server comprising attribute names and attribute values between a subscriber and publisher by comparing the values to determine if a relationship exists between the values indicated in the tags so as to send the publish message to the subscriber when the values match as determined by the relationship, therefore, Hengstler at least discloses and/or teaches that a subscribe request includes one or more attributes (i.e. a tag indicative of attribute information, a first tag), where a security repository includes permissions data of the subscriber and publisher, e.g. blacklist/whitelist relating to attributes, and a publish name) = a (value) of a subscriber, and [a, …] (i.e. slot 1 for name attribute 1, with value a, of a publisher), wherein a tag comprises an attribute type identifier followed by some specified value, (e.g. attr6=Q; wherein “attr6=Q” is a tag comprising “attr6” as a name and “Q” as a value). The matching service is a process that looks for a publisher that matches the attributes defined, e.g. it looks for a publisher that matches attributes of a subscriber, wherein matching a publisher requires comparing the attributes of publishers to find the publisher that matches the attributes of the subscriber, such as by any Boolean function (i.e. preset logical relationship existing between the values and types, such as any Boolean function evaluating to true or false, and any other straightforward predicate expressions, e.g. <, >, <=, >=, ANDs, ORs, etc.). See at least [0016-
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US-20060056628-A1) in view of Hengstler et al. (US-20160112438-A1) hereinafter Hengstler further in view of BRADSHAW et al. (US-20180239793-A1) hereinafter Bradshaw.
Regarding claim 1, Todd discloses:
A subscribe and publish method ([0010-0012] e.g. publish/subscribe) comprising: 
receiving, by a server ([0037] message broker), a publish message sent by a publish client ([0037] publisher application (i.e. publish client) sending messages to a first message broker), wherein the publish message comprises a topic name ([0038] publishers typically specify topic names for the messages they are publishing [0041] publishers create messages containing a topic name); 
([0048] check whether the SearchResults object contains a publisher ACL object (i.e. denotes identifier of the publisher, e.g. specific publisher authorized for topic) for the topic of the received message); 
searching, by the server, a subscribe tree based on the topic name ([0046] scanning of the repository’s match space using the components of the topic string and the stored topic tree), to obtain an identifier of a subscribe client ([0046] component is then compared with the topic tree to identify stored objects including subscription lists), wherein the subscribe tree is a topology structure comprising at least one topic filter ([0046] e.g. ‘BigCorp’ used to identify a relevant topic hierarchy within the match space), and the identifier of the subscribe client is an identifier corresponding to a topic filter that matches the topic name ([0049] process the subscription lists to identify the set of subscribers relevant to the topic string of the received message [0038] e.g. subscription profile for subscriber S1 (i.e. identifier) regarding topic identifiers); and 
Todd does not explicitly disclose:
obtaining, by the server based on the identifier of the subscribe client and a first mapping table, a first tag corresponding to the identifier of the subscribe client, wherein each entry of the first mapping table comprises an identifier of a client and a corresponding tag, and the corresponding tag is used to indicate at least one type of attribute information of the client corresponding to the first tag, and when the subscribe client supports tag matching, obtaining, by the server, the first tag based on the identifier of the subscribe client and the first mapping table; 
obtaining, by the server based on the identifier of the publish client and the first mapping table, a second tag corresponding to the identifier of the publish client; 
matching, by the server, the first tag with the second tag, wherein the attribute information comprises an attribute name and an attribute value, and the matching, by the server, the first tag with the second tag comprises: comparing, by the server, an attribute value of each type of attribute 
sending, by the server, the publish message to the subscribe client when the first tag matches the second tag.
However, Hengstler discloses:
obtaining, by the server based on the identifier of the subscribe client and a first mapping table ([0032] subscribe request may include one or more message attributes and/or specific content data pertaining to messages published at the topic [0039] validated by accessing subscriber permission data from a security repository, such as one or more whitelists or blacklists identifying specific message attributes), a first tag corresponding to the identifier of the subscribe client ([0032] [0039] message attribute, e.g. date of message creation, message origin, message type, message modification dates, message author, etc. and/or one or more custom attributes [0016] e.g. permissions data (of subscriber)), wherein each entry of the first mapping table comprises an identifier of a client and a corresponding tag ([0016] security repository including publisher and subscriber permissions data (i.e. identifiers of publisher/subscriber and permission) [0028] which may include a blacklist relating to the attributes), and the corresponding tag is used to indicate at least one type of attribute information of the client corresponding to the first tag ([0028] [0039] e.g. blacklist/whitelist relating to the attributes), and when the subscribe client supports tag matching ([0039] subscribe request include information describing one or more attributes and/or content relating to messages, wherein including attributes denotes that the subscriber supports tag matching), obtaining, by the server, the first tag based on the identifier of the subscribe client and the first mapping table ([0032] [0039] subscribe request may include one or more message attributes and/or specific content data pertaining to messages published at the topic, validated by accessing subscriber permission data from a security repository, such as one or more whitelists or blacklists identifying specific message attributes; message attribute, e.g. date of message creation, message origin, message type, message modification dates, message author, etc. and/or one or more custom attributes [0016] e.g. permissions data (of subscriber)); 
obtaining, by the server based on the identifier of the publish client and the first mapping table ([0040] publish request including information describing one or more attributes and/or content relating to a to-be-published message, wherein validating the publish request includes accessing publisher permissions data stored at the security repository), a second tag corresponding to the identifier of the publish client ([0016] e.g. permissions data (of publisher)); 
matching, by the server, the first tag with the second tag ([0040] publisher device that have been validated on the publish-side of the broker device to the subscriber device that have been validated on the subscribe-side of the broker device [0016] e.g. via publisher and subscriber permissions data, wherein if the publisher is validated and the subscriber is validated the validations match for the message to be routed);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd in view of Hengstler to have obtained tags regarding the subscriber and publisher so as to match the tags. One of ordinary skill in the art would have been motivated to do so to provide one or more security measures and/or filtering measures on a message-by-message basis based on the publish and subscribe requests (Hengstler, [0015]) and to scan the repository using the components of the topic string and the stored topic tree where the component 
Todd-Hengstler do not explicitly disclose:
matching, by the server, the first tag with the second tag, wherein the attribute information comprises an attribute name and an attribute value, and the matching, by the server, the first tag with the second tag comprises: comparing, by the server, an attribute value of each type of attribute information comprised in the first tag with an attribute value of corresponding attribute information comprised in the second tag, and determining whether a preset logical relationship exists between the attribute value of each type of attribute information comprised in the first tag and the attribute value of the corresponding attribute information comprised in the second tag; and when the preset logical relationship exists between the attribute value of each type of attribute information comprised in the first tag and the attribute value of the corresponding attribute information comprised in the second tag, determining, by the server, that the first tag matches the second tag; and
sending, by the server, the publish message to the subscribe client when the first tag matches the second tag.
However, Bradshaw discloses:
matching, by the server, the first tag with the second tag ([0016] matching some of a virtually unlimited number of arbitrary application-defined attributes, e.g. subscriber service to specify a number of attribute types/values and publisher to register a number of attribute types/values (i.e. matching first tag/second tag, such as subscriber types/values and publisher types/values)), wherein the attribute information comprises an attribute name and an attribute value ([0016] matching some of a virtually unlimited number of arbitrary application-defined attributes, e.g. subscriber service to specify a number of attribute types/values and publisher to register a number of attribute types/values (i.e. matching first tag/second tag, such as subscriber types/values and publisher types/values)), and the matching, by the server, the first tag with the second tag ([0016] matching some of a virtually unlimited number of arbitrary application-defined attributes, e.g. subscriber service to specify a number of attribute types/values and publisher to register a number of attribute types/values (i.e. matching first tag/second tag, such as subscriber types/values and publisher types/values)) comprises: comparing, by the server, an attribute value of each type of attribute information comprised in the first tag with an attribute value of corresponding attribute information comprised in the second tag ([0027] matching process, e.g. database query (i.e. comparison) of any number of attributes that are to be matched of the subscriber and return a publisher’s service data if a match is found [0048] e.g. subscriber request (attr1=a, attr2=b, attr3=c1/c2, attr4=y) and publisher service meets the [a, b, c1/c2, y]), and determining whether a preset logical relationship exists between the attribute value of each type of attribute information comprised in the first tag and the attribute value of the corresponding attribute information comprised in the second tag ([0048] e.g. subscriber [a, b, c1/c2, y] and publisher [a, b, c1/c2, y] matching presents a preset logical relationship (i.e. each value of type of attributes are exact) [0017] however subsets need not exactly match, but only need a match to satisfy the attribute types/values specified by subscriber service (i.e. relationship of types/values)); and when the preset logical relationship exists between the attribute value of each type of attribute information comprised in the first tag and the attribute value of the corresponding attribute information comprised in the second tag, determining, by the server, that the first tag matches the second tag ([0027] matching process, e.g. database query (i.e. comparison) of any number of attributes that are to be matched of the subscriber and return a publisher’s service data if a match is found [0048] e.g. subscriber request (attr1=a, attr2=b, attr3=c1/c2, attr4=y) and publisher service meets the [a, b, c1/c2, y] [0067] e.g. determined that there was at least one match); and
([0028] once matched to a publisher service, publisher service sends events to an intermediary with relevant events then routed to the subscriber service).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd-Hengstler in view of Bradshaw to have matched a first tag with a second tag wherein attribute information comprises a value and type and a determination of a preset logical relationship existing between the values and types and send a publish message to the subscribe client when the tags match. One of ordinary skill in the art would have been motivated to do so to match subscriber services to publisher services based upon virtually unlimited number of arbitrary application-defined attributes comprising values and types and to route relevant events to a matched subscriber service (Bradshaw, [0016] [0028]).
Regarding claim 3, Todd-Hengstler-Bradshaw disclose:
The method according to claim 1, set forth above,
wherein before the searching, by the server, a subscribe tree based on the topic name, to obtain an identifier of a subscribe client, the method further comprises: 
Todd discloses:
receiving, by the server, a subscribe message sent by the subscribe client, wherein the subscribe message comprises at least one topic filter ([0037] subscriber application (i.e. subscribe client) registered (i.e. subscribe message) their interest in receiving specified message types (i.e. topic filter) from the publishers); and 
obtaining, by the server, the identifier of the subscribe client based on the subscribe message ([0038] e.g. for comparing incoming message with subscription profiles of the various subscribers to identify matches, wherein subscribers specifying topic names for the messages they are interested in receiving for comparison with the profile requires obtaining the profile for comparison, so as to identify matches and forwarding the message to relevant subscribers).
Regarding claim 4, Todd-Hengstler-Bradshaw disclose:
The method according to claim 3, set forth above,
Todd discloses:
wherein each topic filter comprises a plurality of layers, each layer is a topic level, and each topic level is stored in a subtree of the subscribe tree ([FIG. 2] e.g. BigCorp-BusinessUpdate-Jobs-Products (i.e. sublevels under BusinessUpdate connected to BigCorp), and the method further comprises: 
when a first topic filter in the at least one topic filter of the subscribe message supports tag matching ([0038] matching engine for comparing an incoming message with the subscription profiles of the various subscribers, wherein to match the specified topic names from subscribers require that the topic names support tag matching), associating, by the server, the first topic filter with the subscribe tree ([0041] organizing the topic names in a tree structure), and storing information about the subscribe client in a subtree that is in the subscribe tree and that stores a last topic level of the first topic filter ([FIG. 2] [0046] e.g. Investments under stock, wherein subscription list object 230 is information about the subscribe client in the subtree regarding investments), and the first topic filter is one of the at least one topic filter of the subscribe message ([FIG. 2] e.g. Stock).
Todd does not explicitly disclose:
wherein the information about the subscribe client comprises the identifier of the subscribe client and indication information used to indicate that the subscribe client supports tag matching,
However, Hengstler discloses:
wherein the information about the subscribe client comprises the identifier of the subscribe client and indication information used to indicate that the subscribe client supports tag matching ([0039] subscribe request include information describing one or more attributes and/or content relating to messages, wherein including attributes denotes that the subscriber supports tag matching),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd in view of Hengstler to have obtained tags regarding the subscriber and publisher so as to match the tags. One of ordinary skill in the art would have been motivated to do so to provide one or more security measures and/or filtering measures on a message-by-message basis based on the publish and subscribe requests (Hengstler, [0015]) and to scan the repository using the components of the topic string and the stored topic tree where the component is compared with the topic tree to identify stored objects including subscription lists, ACLs and other stored objects (Todd, [0046]).
Regarding claims 13 and 15-16, they do not further define nor teach over the limitations of claims 1 and 3-4, therefore, claims 13 and 15-16 are rejected for at least the same reasons set forth above as in claims 1 and 3-4.
Claim 5-9 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd-Hengstler-Bradshaw in view of KASSLIN et al. (US-20140302786-A1) hereinafter Kasslin further in view of Banks et al. (US-20060069587-A1) hereinafter Banks.
Regarding claim 5, Todd-Hengstler-Bradshaw disclose:
The method according to claim 4, set forth above,
Todd-Hengstler-Bradshaw do not explicitly disclose:
wherein the subscribe message further comprises a first flag bit, the first flag bit comprises a first value or a second value, the first value is used to indicate that each of the at least one topic filter supports tag matching, and the second value is used to indicate that the at least one topic filter comprises at least one topic filter that does not support tag matching.  
However, Kasslin discloses:
 ([0178] service control field may include one-bit fields for publish, subscribe, range limited, matching filter, and service info, e.g. in case of a query (e.g. subscribe message) the subscribe bit is set to 1, and other bits of the service control field (i.e. flag bit) are used to indicate presence of functionality related fields), the first flag bit comprises a first value or a second value ([0178] wherein a one-bit field requires a value of either 0 or 1, e.g. a first and second value)
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd-Hengstler-Bradshaw in view of Kasslin to have a subscribe message comprise a flag bit comprising a first or second value. One of ordinary skill in the art would have been motivated to do so to indicate presence of functionality related fields (Kasslin, [0178]).
Todd-Hengstler-Bradshaw-Kasslin do not explicitly disclose:
the first value is used to indicate that each of the at least one topic filter supports tag matching, and the second value is used to indicate that the at least one topic filter comprises at least one topic filter that does not support tag matching.
However, Banks discloses:
the first value is used to indicate that each of the at least one topic filter supports tag matching ([0034] flag (bit) indicating that a topic matching subscription request is desired, wherein a bit is a value of 0 or 1, wherein a value of 1 would affirm a desire), and the second value is used to indicate that the at least one topic filter comprises at least one topic filter that does not support tag matching ([0034] flag (bit) indicating that a topic matching subscription request is desired, wherein a bit is a value of 0 or 1, wherein a value of 0 would not affirm a desire).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd-Hengstler-Bradshaw-Kasslin in view of 
Regarding claim 6, Todd-Hengstler-Bradshaw-Kasslin-Banks disclose:
The method according to claim 5, set forth above, wherein: 
Todd-Hengstler-Bradshaw do not explicitly disclose:
when the first flag bit comprises the first value, determining, by the server, that the first topic filter supports tag matching. 
However, Kasslin discloses:
when the first flag bit comprises the first value ([0178] service control field may include one-bit fields for publish, subscribe, range limited, matching filter, and service info, e.g. in case of a query (e.g. subscribe message) the subscribe bit is set to 1, and other bits of the service control field (i.e. flag bit) are used to indicate presence of functionality related fields, wherein a one-bit field requires a value of either 0 or 1, e.g. a first and second value),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd-Hengstler-Bradshaw in view of Kasslin to have a subscribe message comprise a flag bit comprising a first or second value. One of ordinary skill in the art would have been motivated to do so to indicate presence of functionality related fields (Kasslin, [0178]).
Todd-Hengstler-Bradshaw-Kasslin do not explicitly disclose:
determining, by the server, that the first topic filter supports tag matching.
However, Banks discloses:
([0034] flag (bit) indicating that a topic matching subscription request is desired, wherein a bit is a value of 0 or 1, wherein a value of 1 would affirm a desire).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd-Hengstler-Bradshaw-Kasslin in view of Banks to have indicated that at least one topic filter supports tag matching based on the value of a flag bit. One of ordinary skill in the art would have been motivated to do so to indicate that a topic matching subscription request is desired (Banks, [0034]).
Regarding claim 7, Todd-Hengstler-Bradshaw-Kasslin-Banks disclose:
The method according to claim 5, set forth above,
Todd-Hengstler-Bradshaw do not explicitly disclose:
wherein the subscribe message further comprises a second flag bit corresponding to each of the at least one topic filter, each second flag bit comprises a third value or a fourth value, the third value is used to indicate that a topic filter corresponding to the second flag bit supports tag matching, and the fourth value is used to indicate that the topic filter corresponding to the second flag bit does not support tag matching. 
However, Kasslin discloses:
wherein the subscribe message further comprises a second flag bit corresponding to each of the at least one topic filter ([0178] service control field may include one-bit fields for publish, subscribe, range limited, matching filter, and service info, e.g. in case of a query (e.g. subscribe message) the subscribe bit is set to 1, and other bits of the service control field (i.e. flag bit) are used to indicate presence of functionality related fields, wherein a one-bit field requires a value of either 0 or 1, e.g. a first and second value), each second flag bit comprises a third value or a fourth value ([0178] wherein a one-bit field requires a value of either 0 or 1, e.g. a third and fourth value for another bit of the service control field (i.e. second flag bit)), 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd-Hengstler-Bradshaw in view of Kasslin to have a subscribe message comprise a flag bit comprising a first or second value. One of ordinary skill in the art would have been motivated to do so to indicate presence of functionality related fields (Kasslin, [0178]).
Todd-Hengstler-Bradshaw-Kasslin do not explicitly disclose:
the third value is used to indicate that a topic filter corresponding to the second flag bit supports tag matching, and the fourth value is used to indicate that the topic filter corresponding to the second flag bit does not support tag matching.
However, Banks discloses:
the third value is used to indicate that a topic filter corresponding to the second flag bit supports tag matching ([0034] flag (bit) indicating that a topic matching subscription request is desired, wherein a bit is a value of 0 or 1, wherein a value of 1 would affirm a desire), and the fourth value is used to indicate that the topic filter corresponding to the second flag bit does not support tag matching ([0034] flag (bit) indicating that a topic matching subscription request is desired, wherein a bit is a value of 0 or 1, wherein a value of 0 would not affirm a desire).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd-Hengstler-Bradshaw-Kasslin in view of Banks to have indicated that at least one topic filter supports tag matching based on the value of a flag bit. One of ordinary skill in the art would have been motivated to do so to indicate that a topic matching subscription request is desired (Banks, [0034]).
Regarding claim 8, Todd-Hengstler-Bradshaw-Kasslin-Banks disclose:

Todd-Hengstler-Bradshaw do not explicitly disclose:
when the first flag bit comprises the second value, and the second flag bit corresponding to the first topic filter comprises the third value, determining, by the server, that the first topic filter supports tag matching.  
However, Kasslin discloses:
when the first flag bit comprises the second value ([0178] service control field may include one-bit fields for publish, subscribe, range limited, matching filter, and service info, e.g. in case of a query (e.g. subscribe message) the subscribe bit is set to 1, and other bits of the service control field (i.e. flag bit) are used to indicate presence of functionality related fields, wherein a one-bit field requires a value of either 0 or 1, e.g. a first and second value), and the second flag bit corresponding to the first topic filter comprises the third value ([0178] service control field may include one-bit fields for publish, subscribe, range limited, matching filter, and service info, e.g. in case of a query (e.g. subscribe message) the subscribe bit is set to 1, and other bits of the service control field (i.e. flag bit) are used to indicate presence of functionality related fields, wherein a one-bit field requires a value of either 0 or 1, e.g. a third and fourth value for another bit of the service control field (i.e. second flag bit)), 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd-Hengstler-Bradshaw in view of Kasslin to have a subscribe message comprise a flag bit comprising a first or second value, and the second flag bit corresponding to the first topic filter comprising the third value. One of ordinary skill in the art would have been motivated to do so to indicate presence of functionality related fields (Kasslin, [0178]).
Todd-Hengstler-Bradshaw-Kasslin do not explicitly disclose:
determining, by the server, that the first topic filter supports tag matching.
However, Banks discloses:
([0034] flag (bit) indicating that a topic matching subscription request is desired, wherein a bit is a value of 0 or 1, wherein a value of 1 would affirm a desire).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd-Hengstler-Bradshaw-Kasslin in view of Banks to have indicated that at least one topic filter supports tag matching based on the value of a flag bit. One of ordinary skill in the art would have been motivated to do so to indicate that a topic matching subscription request is desired (Banks, [0034]).
Regarding claims 17-20, they do not further define nor teach over the limitations of claims 5-8, therefore, claims 17-20 are rejected for at least the same reasons set forth above as in claims 5-8.
Regarding claim 9, Todd-Hengstler-Bradshaw disclose:
The method according to claim 4, set forth above, wherein the method further comprises: 
Todd discloses:
obtaining, by the server based on the identifier of the subscribe client, the first topic filter, a second mapping table ([0049] process the subscription lists to identify the set of subscribers relevant to the topic string of the received message [0038] e.g. subscription profile for subscriber S1 (i.e. identifier) regarding topic identifiers [0047] all of the relevant information identified in this search is then consolidated), wherein each entry of the second mapping table comprises an identifier of a client, at least one topic filter corresponding to the identifier of the client ([0051] ACLs stored in association with topics in the same way as subscription lists [0046] e.g. subscription list objects and ACL objects [0048] e.g. specific publishers authorized for topic), 
Todd does not explicitly disclose:
identification information corresponding to the first topic filter, identification information corresponding to each of the at least one topic filter, each piece of identification information comprising 
when the identification information corresponding to the first topic filter comprises the fifth value, determining, by the server, that the first topic filter supports tag matching.
However, Kasslin discloses:
identification information corresponding to the first topic filter ([0178] service control field may include one-bit fields for publish, subscribe, range limited, matching filter, and service info, e.g. in case of a query (e.g. subscribe message) the subscribe bit is set to 1, and other bits of the service control field (i.e. flag bit) are used to indicate presence of functionality related fields, wherein a one-bit field requires a value of either 0 or 1), identification information corresponding to each of the at least one topic filter ([0178] service control field may include one-bit fields for publish, subscribe, range limited, matching filter, and service info, e.g. in case of a query (e.g. subscribe message) the subscribe bit is set to 1, and other bits of the service control field (i.e. flag bit) are used to indicate presence of functionality related fields, wherein a one-bit field requires a value of either 0 or 1), each piece of identification information comprising a fifth value or a sixth value ([0178] wherein a one-bit field requires a value of either 0 or 1, e.g. a fifth value and sixth value); and 
when the identification information corresponding to the first topic filter comprises the fifth value ([0178] service control field may include one-bit fields for publish, subscribe, range limited, matching filter, and service info, e.g. in case of a query (e.g. subscribe message) the subscribe bit is set to 1, and other bits of the service control field (i.e. flag bit) are used to indicate presence of functionality related fields, wherein a one-bit field requires a value of either 0 or 1, e.g. a fifth and sixth value),

Todd-Kasslin do not explicitly disclose:
the fifth value is used to indicate that a topic filter corresponding to the identification information supports tag matching, and the sixth value is used to indicate that the topic filter corresponding to the identification information does not support tag matching; and
determining, by the server, that the first topic filter supports tag matching.
However Banks discloses:
the fifth value is used to indicate that a topic filter corresponding to the identification information supports tag matching ([0034] flag (bit) indicating that a topic matching subscription request is desired, wherein a bit is a value of 0 or 1, wherein a value of 1 would affirm a desire), and the sixth value is used to indicate that the topic filter corresponding to the identification information does not support tag matching ([0034] flag (bit) indicating that a topic matching subscription request is desired, wherein a bit is a value of 0 or 1, wherein a value of 0 would not affirm a desire); and
determining, by the server, that the first topic filter supports tag matching ([0034] flag (bit) indicating that a topic matching subscription request is desired, wherein a bit is a value of 0 or 1, wherein a value of 1 would affirm a desire).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd-Kasslin in view of Banks to have indicated that at least one topic filter supports tag matching based on the value of indication information. One of .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd-Hengstler-Bradshaw in view of Banks.
Regarding claim 10, Todd-Hengstler-Bradshaw disclose:
The method according to claim 4, set forth above, wherein: 
Todd discloses:
when the subtree that stores the identifier of the subscribe client ([FIG. 2] [0046] e.g. Investments under stock, wherein subscription list object 230 is information about the subscribe client in the subtree regarding investments).
Todd does not explicitly disclose:
the subtree further stores the indication information used to indicate that the subscribe client supports tag matching, determining, by the server, that the subscribe client supports tag matching.
However, Banks discloses:
the subtree further stores the indication information used to indicate that the subscribe client supports tag matching ([0018] one or more nodes in the tree may have associated administrative information, e.g. quality of service and security settings [0034] flag (bit) indicating that a topic matching subscription request is desired, wherein a bit is a value of 0 or 1, wherein a value of 1 would affirm a desire and a value of 0 would not affirm a desire [0061] stores the most recent publication on each resource where such information was received, and when a publishing broker receives a request with a retained publication bit set, the broker republishes the stored publication), determining, by the server, that the subscribe client supports tag matching  ([0034] flag (bit) indicating that a topic matching subscription request is desired, wherein a bit is a value of 0 or 1, wherein a value of 1 would affirm a desire). 
. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd-Hengstler-Bradshaw in view of Holdsworth et al. (US-20030188198-A1) hereinafter Holdsworth.
Regarding claim 12, Todd-Hengstler-Bradshaw disclose:
The method according to claim 1, set forth above, wherein the method further comprises: 
Todd discloses:
receiving, by the server ([0037] message broker), a second subscribe message sent by a second subscribe client, wherein the second subscribe message comprises at least one topic filter ([0037] subscriber application (i.e. subscribe client) registered (i.e. subscribe message) their interest in receiving specified message types (i.e. topic filter) from the publishers); 
obtaining, by the server, an identifier of the second subscribe client based on the second subscribe message ([0038] e.g. for comparing incoming message with subscription profiles of the various subscribers to identify matches, wherein subscribers specifying topic names for the messages they are interested in receiving for comparison with the profile requires obtaining the profile for comparison, so as to identify matches and forwarding the message to relevant subscribers);   
Todd does not explicitly disclose:
obtaining, by the server, a pre-stored persistence message, wherein the persistence message is a persistence publish message, and the persistence message comprises a topic name; 
searching, by the server, the subscribe tree based on the topic name comprised in the persistence message, to obtain the identifier that is of the second subscribe client and that is corresponding to a topic filter that matches the topic name in the persistence message; 

obtaining, by the server based on the identifier of the second publish client and the first mapping table, a third tag corresponding to the identifier of the second publish client; 
obtaining, by the server based on the identifier of the second subscribe client and the first mapping table, a fourth tag corresponding to the identifier of the second subscribe client; 
matching, by the server, the third tag with the fourth tag; and
sending, by the server, the persistence message to the second subscribe client when the third tag matches the fourth tag.
However, Hengstler discloses:
obtaining, by the server based on the identifier of the second publish client and the first mapping table ([0040] publish request including information describing one or more attributes and/or content relating to a to-be-published message, wherein validating the publish request includes accessing publisher permissions data stored at the security repository), a third tag corresponding to the identifier of the second publish client ([0016] e.g. permissions data (of second publisher)); 
obtaining, by the server based on the identifier of the second subscribe client and the first mapping table ([0032] subscribe request may include one or more message attributes and/or specific content data pertaining to messages published at the topic [0039] validated by accessing subscriber permission data from a security repository, such as one or more whitelists or blacklists identifying specific message attributes), a fourth tag corresponding to the identifier of the second subscribe client ([0032] [0039] message attribute, e.g. date of message creation, message origin, message type, message modification dates, message author, etc. and/or one or more custom attributes [0016] e.g. permissions data (of second subscriber)); 

Todd-Hengstler do not explicitly disclose:
obtaining, by the server, a pre-stored persistence message, wherein the persistence message is a persistence publish message, and the persistence message comprises a topic name; 
searching, by the server, the subscribe tree based on the topic name comprised in the persistence message, to obtain the identifier that is of the second subscribe client and that is corresponding to a topic filter that matches the topic name in the persistence message; 
obtaining, by the server, an identifier of a second publish client based on the persistence message;
matching, by the server, the third tag with the fourth tag; and
sending, by the server, the persistence message to the second subscribe client when the third tag matches the fourth tag.
However, Bradshaw discloses:
matching, by the server, the third tag with the fourth tag ([0016] matching some of a virtually unlimited number of arbitrary application-defined attributes, e.g. subscriber service to specify a number of attribute types/values and publisher to register a number of attribute types/values (i.e. matching first tag/second tag, such as subscriber types/values and publisher types/values));

Todd-Hengstler-Bradshaw do not explicitly disclose:
obtaining, by the server, a pre-stored persistence message, wherein the persistence message is a persistence publish message, and the persistence message comprises a topic name; 
searching, by the server, the subscribe tree based on the topic name comprised in the persistence message, to obtain the identifier that is of the second subscribe client and that is corresponding to a topic filter that matches the topic name in the persistence message; 
obtaining, by the server, an identifier of a second publish client based on the persistence message;
sending, by the server, the persistence message to the second subscribe client.
However, Holdsworth discloses:
obtaining, by the server, a pre-stored persistence message ([0059] allows permission to receive persistent publications), wherein the persistence message is a persistence publish message ([0059] persistent publications), and the persistence message comprises a topic name ([0096] receive persistent messages on that topic requires the messages comprising a topic name); 
searching, by the server, the subscribe tree based on the topic name comprised in the persistence message ([0051] ACL for any topic in the topic tree, e.g. allows, denies, or inherits the authority to request persistent message delivery, e.g. for a topic), to obtain the identifier that is of the second subscribe client and that is corresponding to a topic filter that matches the topic name in the ([0079] processing a set of ACLs to identify a match between a received message and one or many registered subscriptions [0059-0060] Table below, e.g. denoting topics, publishers, subscribers, persistence, and comments); 
obtaining, by the server, an identifier of a second publish client based on the persistence message ([0059-0060] Table below, e.g. denoting topics, publishers, subscriber, persistence, and comments);
sending, by the server, the persistence message to the second subscribe client ([0079] processing a set of ACLs to identify a match between a received message and one or many registered subscriptions [0044] to provide publish/subscribe message distribution).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Todd-Hengstler-Bradshaw in view of Holdsworth to have utilized persistence messages in a publish/subscribe system. One of ordinary skill in the art would have been motivated to do so to allow subscribers to request a particular quality of service (Holdsworth, [0049]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JIMENEZ et al. (US-20200067865-A1) PUBLISH-SUBSCRIBE MESSAGING SYSTEMS, METHODS, APPARATUSES, COMPUTER PROGRAMS AND COMPUTER PROGRAM PRODUCTS;
CHOI et al. (US-20160192111-A1) METHOD FOR DELIVERING NOTIFICATION MESSAGES IN M2M SYSTEM AND DEVICES FOR SAME;
Doshi (US-20140032707-A1) MESSAGING BETWEEN WEB APPLICATIONS;
Ciodaru et al. (US-20180131586-A1) METHODS, SYSTEMS AND COMPUTER READABLE MEDIA FOR DISTRIBUTED NETWORK PACKET STATISTICS COLLECTION IN A TEST ENVIRONMENT;
Trossen et al. (US-20180075149-A1) METHODS, APPARATUS AND SYSTEMS FOR USE WITH INFORMATION-CENTRIC NETWORKING (ICN);
Bedi et al. (US-20070067389-A1) PUBLISH/SUBSCRIBE MESSAGING SYSTEM;
Fletcher et al. (US-20080133541-A1) FLEXIBLE TOPIC IDENTIFICATION IN A PUBLISH/SUBSCRIBE SYSTEM;
Seed et al. (US-20160248871-A1) MESSAGE BUS SERVICE DIRECTORY;
Jindal et al. (US-10382307-B1) TRANSMISSION OF SUBSCRIPTION-BASED MESSAGES TO INTERNET OF THINGS (IOT) DEVICES;
Rota (US-20170242921-A1) SYSTEM AND METHOD FOR AGGREGATING AND SHARING ACCUMULATED INFORMATION;
Thummala Abbigari et al. (US-10812608-B1) RECIPIENT-BASED FILTERING IN A PUBLISH-SUBSCRIBE MESSAGING SYSTEM;
Mahi et al. (US-10567244-B1) NEAR REAL-TIME FEED MANAGER FOR DATA CENTER INFRASTRUCTURE MONITORING (DCIM) USING CUSTOM TAGS FOR INFRASTRUCTURE ASSETS;
BALDACHIN et al. (US-20150106442-A1) NETWORK COMMUNICATIONS;
Hickson et al. (US-20030115317-A1) SELECTION OF COMMUNICATION PROTOCOL FOR MESSAGE TRANSFER BASED ON QUALITY OF SERVICE REQUIREMENTS.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453